*192On Motion eor Rehearing.
(Submitted April 10, 1905.
Decided April 11, 1905.)
MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
In their petition for a rehearing herein counsel for plaintiff contend that, though it be conceded that the complaint does not state a cause of action within the rule of the “turntable cases,” yet that its allegations bring it clearly within the rule laid down by this court in Egan v. Montana Cent. Ry. Co., 24 Mont. 569, 63 Pac. 831, the applicability of which, it is alleged, this court evidently overlooked. The statement in the opinion in that case upon which they rely is the following: “The defendants owed to the plaintiff, as they did to any other trespasser, the duty to refrain from any willful or wanton act occasioning 'injury, and the duty of exercising reasonable care to avoid injuring him after becoming aware of his presence on the right of way.” The particular allegation of the complaint which they say brings this case within the purview of that statement is “that on the said 5th day of June, A. D. 1903, and for some time immediately preceding the said injury,, the said John Joseph Driscoll, a minor, being five years of age, being attracted thereby, had, to the knowledge of the said defendant and his agents, then and therein the management and control and engaged in the operation of the said machinery and apparatus, been playing around and about the same, and that, notwithstanding the said knowledge of the said defendant and his said agents, they, though fully aware of the danger in which’the said minor then was, wholly failed and neglected to exercise that degree of care and caution to avoid injuring said minor which a reasonable man would have exercised under like circumstances, in this: that they and each of them wholly failed and neglected to warn the said minor against the dangers incident to his playing around and about the said machinery and apparatus, and wholly failed and neglected to request the said minor to cease playing around and about the *193same, or to leave the immediate vicinity,” etc. Unless it be accepted as the law that the owner of property is bound to keep a constant lookout in order to guard persons trespassing thereon from injury from some secret, hidden, or unknown danger, this allegation is clearly insufficient to show any breach of legal duty on the part of the defendant.
The excerpt from the opinion in Egan v. Montana Cent. Ry. Co., standing alone, might be regarded as embodying this rule; yet, read in the light of the facts of the particular case, it states exactly the contrary. The plaintiff in that case was injured, while walking along the defendant’s right of way in going from his work to his home, by a train of the defendant moving in the same direction. After getting upon the track he did not look back, though the view was unobstructed for some distance, and the train was approaching at the rate of only twenty miles per hour. At the time the engineer was looking back for signals from the rear of the train. He gave no signal or warning by sounding the bell or blowing the whistle. The contention was made by the plaintiff that the defendant company was guilty of negligence in thus failing to keep a lookout and to give warning of the approach of its train. In discussing the duty of the defendant company in the premises this court, including the passage above quoted, said: “No legal duty expressly to object to the use made of the track by trespassers rested upon the defendants, and hence, by omitting to warn or eject those who had theretofore intruded, they waived none of their rights, nor granted an implied license to the plaintiff authorizing him to do like acts in the future. The plaintiff and his companions were trespassers, and the mere fact that the defendants had, without formal or express objection, tolerated or suffered their use of the track as a foot-way, did not make the users licensees. The defendants owed to the plaintiff no greater or different duty than they owed to persons trespassing on other parts of their property. The defendants owed to the plaintiff, as they did to any other trespasser, the duty to refrain from any willful or wanton act *194occasioning injury, and the duty of exercising reasonable care to avoid injuring him after becoming, aware of his presence on the right of way; but further than this the defendants were under no obligation to the plaintiff. In the case at bar the engineer at the time of the accident was looking backward for signals from the rear of the train, and did not keep a lookout for persons on the track; nor does the plaintiff contend that the engineer or any other employee of the defendants saw him in time to avoid striking him. The defendants were under no legal obligation to maintain an active lookout for the purpose of avoiding injury to the plaintiff, a trespasser; and there was therefore no breach of legal duty committed by the-defendants in the omission — in other words, there was no negligence on the part of the defendants.”
The plaintiff was a trespasser. The defendant owed him no duty to keep a lookout for him, nor any other duty than to-refrain from injuring him willfully or wantonly, or to use ordinary care to avoid injuring him if it discovered him in' peril. It did not discover his peril. The injury was therefore not the fault of the defendant, because the impending peril not being discovered, the duty of exercising any care did not arise. The allegation quoted above does not state facts from which even an inference is permissible that at the time John Driscoll' received his injury the defendant knew of his presence upon the premises, or that he was in dangerous proximity to the moving machinery by which he was injured. It amounts only to-an allegation of a general duty owed to any trespasser to keep a lookout for him at all times, and to warn him off the premises, lest he might fall into hidden or secret danger. As we have seen, under the rule of the Egan Case the defendant did not owe him this duty. In failing to exercise any care to-keep a lookout or warn him off the premises-he was not guilty of negligence. Much might be said of the moral obligation resting upon those who were in charge of the defendant’s machinery and operations to protect the infant from injury.. Tet so long as they let him alone, and did not by any wanton *195or willful course of conduct bring the injury upon him, they were not guilty of violating any legal duty toward him.
We held in the original opinion that the allegations of the complaint were not sufficient to show that John Driscoll was enticed or allured to go upon the premises by the particularly attractive character of the machinery there. There was, therefore, so far as the complaint shows, no invitation extended to him to go there, either express or implied. If there had been alleged facts and circumstances showing that John Driscoll was known by the agents of the defendant there present to be upon the premises, and in such close proximity to the moving machinery that he was about to and did receive injury by coming in contact with it, and that they neglected to exercise ordinary care, under all the circumstances, to prevent the injury, a wholly different question would have been presented. Under the rule stated in the Egan Case, the defendant would perhaps have been liable. A rehearing is denied.

Denied.

Mr. Justice Milburn and Mr. Justice Holloway concur.